1    A. Melvin McDonald, Bar #002298
     JONES, SKELTON & HOCHULI, P.L.C.
2    40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
3    Telephone: (602) 263-1700
     Fax: (602) 200-7847
4    Melmcdonald2@gmail.com
5    Attorneys for Defendant Sharmarke Ahmed
6
7
8                             UNITED STATES DISTRICT COURT
9                                   DISTRICT OF ARIZONA
10   United States of America,                          NO. CR-16-1266-PHX-DJH
11                                         Plaintiff,   Response to United States’ Motion
                                                        for an Order Modifying Defendant’s
12                   v.                                 Conditions of Probation
13   Sharmarke Yusuf Ahmed,
14                                       Defendant.
15
                     Defendant Sharmarke Ahmed, by and through undersigned counsel, and
16
     respectfully opposes the Government's motion seeking an order modifying defendant's
17
     conditions of release and the proposed Order submitted therewith. Mr. Ahmed objects to
18
     surrendering all travel documents, including his passport, that he may not travel
19
     internationally for the remainder of his probation, and to providing itemized accountings
20
     since January 1, 2019, all of which objections are more set forth in this response. This
21
     response is supported by the attached Memorandum of Points and Authorities.
22
                          MEMORANDUM OF POINTS AND AUTHORITIES
23
     I.          HISTORY
24
                     In 2016, the FBI and the U.S. Attorney's Office joined together in an
25
     investigation into financial activities of defendant Ahmed relating to his employment at
26
     North American Money Transfer. Even though he terminated his employment with North
27
     American Money Transfer in 2011, Sharmarke continued to work there and allowed his
28
     7758920.1
1    name to remain on their banking records. In short, he was transmitting money without a
2    license.    The defendant was adamant, at the threshold of this investigation, that he was
3    not knowingly sending funds outside of the country to terrorist groups.
4                   Before any plea was offered, the Government requested, and was granted, a
5    free talk. That free talk was held over three years ago, on July 12, 2016. Defense counsel
6    accompanied Mr. Ahmed to that meeting. Assistant U.S. Attorneys Lisa Jennis and Bill
7    Sullivan jointly represented the U.S. Attorney’s Office at that meeting. There were two
8    FBI agents present who actively participated in questioning. The meeting lasted for
9    approximately four hours.        Ahmed openly and candidly answered each of the
10   Government’s questions to the best of his ability. He answered, to the best of his ability,
11   all questions relating to money transfers to Africa.
12                  Later in 2016, some two months after the free talk, the Government
13   extended its plea offer to a single violation of 18 U.S.C. §1960, operation of an unlicensed
14   money transmitting business, a class D felony offense. As part of the agreement, it was
15   stipulated that Mr. Ahmed receive a five-year probationary sentence. Paragraph 3B of the
16   agreement required Mr. Ahmed to “make a full accounting of all assets in which the
17   defendant has any legal or equitable image interest. The defendant shall not (and shall not
18   aid or abet any other party to) sell, hide, waste, spend or transfer any such assets or
19   property before sentencing without the prior approval of the United States.” The plea was
20   entered and accepted of record. Five months later, on March 8, 2017, the defendant was
21   sentenced to the stipulated term.
22                  The court, at sentencing, imposed special conditions to his supervised
23   probation terms. Under these special conditions, Mr. Ahmed was required to do the
24   following:
25                  1)     You shall submit your person, property, house,
                    residence, vehicle, papers, computers as defined in 18 U.S.C.
26                  1030(e)(1), other electronic communications or data storage
                    devices or media, or office, to a search conducted by a
27                  probation officer. Failure to submit to a search may be
                    grounds for revocation of release. You shall warn other
28                  occupants that the premises may be subject to searches
     7758920.1                                     2
1                   pursuant to this condition.
2                   2)     You shall provide all         financial   documentation
                    requested by the probation office.
3
                    3)     You are prohibited from making major purchases,
4                   incurring new financial obligations, or entering into any
                    financial contracts without the prior approval of the probation
5                   officer.
6                   The Government had over two months to review Mr. Ahmed's information

7    for inaccuracies prior to going forward with the plea. Any suggestion that he was funding

8    terrorist organizations like Al Shabab in his homeland of Somalia was absurd. Two of his

9    brothers had been killed by terrorists connected with Al Shabab in Somalia.

10                  The Court at sentencing granted Mr. Ahmed authority to keep his passport:

11                  THE COURT: It’s a bit of an administrative issue as well. So
                    I guess what we will do, Mr. Ahmed, is given the Court’s
12                  imposition of sentence and what it has stated on the record, I
                    am going to permit you to keep your passport.
13
                    (Sentencing Transcript, page 27, lines 9 to 12, March 8, 2017).
14
                    The Court later approved his travel out of country to Mecca, June 1, 2017.
15
     As of this date, Mr. Ahmed has completed 28 months of probation and, taking into
16
     account issues preceding the plea, has been under scrutiny by Government for well over
17
     three years.
18
                    The Court welcomed and encouraged Mr. Ahmed to pursue his business
19
     objectives, but clearly provided a requirement that he inform probation officers of
20
     expenditures and investments.        Supervision was transferred to Ohio, and Federal
21
     Probation Officer LeVita Grissom was assigned to oversee his supervision.
22
                    In the 2-1/2 years on probation, the defendant has been an exemplary
23
     probationer. He has meticulously reported to Probation Officer Grissom all financial
24
     transactions and business investments, taking no action without her approval. He has
25
     provided her all tax information, investment information, and business acquisition
26
     information. The business venture in the Philippines was taken only after consulting and
27
     obtaining approval from Ms. Grissom. Governmental approvals were provided to her as
28
     7758920.1                                    3
1    part of the court mandated review process. Even though he possessed a passport, he has
2    always sought permission from the Court before leaving the country. In a second request
3    over a year ago, the Court denied travel and Mr. Ahmed respected the Court's order and
4    did not travel. He has been vigilant in earning the Court’s trust hoping that someday,
5    before the expiration of five years, he can earn an early discharge from probation.
6    II.         THE PHILIPPINES REQUEST
7                    On June 14, 2019, counsel filed a motion seeking permission for Mr.
8    Ahmed to travel to the Philippines, exclusive for business purposes. The motion provided
9    the Court with all of the business information about his business, the location where he
10   was staying, the period he would be there and all other relevant information including
11   Philippine government approvals. On the date of that request, there was not a single
12   negative write-up by Ms. Grissom nor anyone in the probation department regarding Mr.
13   Ahmed's exemplary 2-1/2 years of compliance on probation.
14                   It is clear from the Government’s motion that because Mr. Ahmed
15   respectfully approached the Court seeking permission to train employees in the
16   Philippines, the Government struck back with a vengeance suggesting shady financial
17   transfers when, in fact, those transfers were made to family members or charities. Their
18   motion now seeks to revoke his passport, prohibit travel abroad, and to require vigilant
19   accounting of all monies that he sends to family members overseas, as well as other
20   draconian sanctions. The Government’s request did not come as a result of any issues or
21   alarms triggered by his Ohio probation officer, nor did they arise out of any questionable
22   activity during his 2-1/2 years of probation. The Government’s motion seeks harsh
23   changes to someone who has done it right for 2 ½ years and has been compliant with all
24   general and special conditions of probation.
25                                           Conclusion
26                   Mr. Ahmed's father and mother and many family members live in African
27   countries. Nieces and nephews struggling to improve their lives through education look to
28   Mr. Ahmed to assist them in achieving their goals and dreams. He has paid hundreds of
     7758920.1                                      4
1    thousands in federal and local taxes since being placed on probation, yet those good deeds
2    are ignored in the quest to strip him of many earned privileges of the past. If the
3    Government had one shred of information that funds were going from Mr. Ahmed to Al
4    Shabab or other terrorist groups operating in Africa, they would have been back in this
5    Court in a heartbeat seeking to revoke his probation.
6                  Mr. Ahmed is willing and committed to provide more specific and itemized
7    accountings to the Court going forward, however, to ask him to provide that information
8    since January 1, 2019 would be burdensome.         Because of the apparent sanctions for
9    reaching out and helping extended family members in impoverished countries, Mr.
10   Ahmed is now reconsidering future help for his loved ones, including his parents.
11                 Mr. Ahmed has no objection to the Government’s requested condition that
12   he provide an itemized accounting to his probation officer of all monies to be sent outside
13   the United States in the future, which would include the relationship of the recipient to
14   Mr. Ahmed, the purpose behind the gift, and any other information requested by the
15   Court.
16                 There has not been a single fact justifying this wholesale modification of an
17   order issued in 2017 which has worked perfectly well for 2-1/2 years. When the Court
18   approved travel to Mecca, Mr. Ahmed left the country and returned exactly as directed
19   and approved by the Court. When he applied for travel for business purposes last year
20   and that request was denied, even though he had a passport, he honored and respected the
21   Court's order and did not seek out business opportunities in other countries. He would
22   never leave the country, even with a passport, and violate the Court’s orders and trust in
23   him. This past June, when he sought the Court's permission to travel to the Philippines for
24   business purposed, it was fully approved by his Ohio probation officer. If a probation
25   officer approves business expansion beyond the borders of the United States, and a
26   defendant has historically been in full compliance of all orders, one would expect that he
27   could travel even though he was bitterly disappointed by the Court’s denial of his request
28   to travel to train employees, he has honored and respected that order. To now modify
     7758920.1                                    5
1    conditions imposed 2 ½ years ago is unfair to him and his family.
2                      There may be instances in the future where Mr. Ahmed may re-petition the
3    court to travel overseas. Should he lose a family member such as his mother or father or
4    siblings, there is a potential that he may return to the Court and request permission to
5    travel. There may be instances in the future relating to his business expansion to the
6    Philippines where we seek approval to travel for shorter visits.           The Government’s
7    crippling litany of punitive sanctions such as surrender of his passport, outright
8    prohibition of out-of-country travel, and other severe restrictions, given the absence of
9    even a single violation of his probation conditions in 2 ½ years, should be rejected.
10                     RESPECTFULLY SUBMITTED this 24th day of July, 2019.
11                                                 JONES, SKELTON & HOCHULI, P.L.C.
12
                                                   By: /s/ A. Melvin McDonald
13                                                    A. Melvin McDonald
                                                      Attorneys for Defendant Sharmarke
14                                                    Ahmed

15                                   CERTIFICATE OF SERVICE

16                     I hereby certify that on this 24th day of July 2019, I caused the foregoing

17   document to be filed electronically with the Clerk of Court through the CM/ECF System

18   for filing; and served on counsel of record via the Court’s CM/ECF system.

19
20   By          /s/ Diana Weeks

21
22
23
24
25
26
27
28
     7758920.1                                       6
